Citation Nr: 0724845	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-40 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date than October 8, 2003 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.W.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from July 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for bilateral hearing loss, and assigned an effective date 
for service connection of October 8, 2003, the date of 
receipt of claim to reopen service connection for hearing 
loss.

The veteran appeared and testified at a personal hearing 
before a Decision Review Officer at the RO in February 2006.  
The veteran appeared and testified at a personal hearing in 
May 2007 before the undersigned Veterans' Law Judge sitting 
in St. Petersburg, Florida.  Transcripts of these hearings 
have been associated with the record.  At the May 2007 
personal hearing, the veteran withdrew all other issues that 
were on appeal to the Board; therefore, the only remaining 
issue on appeal before the Board is entitlement to an earlier 
effective date than October 8, 2003 for the grant of service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  In an April 1970 rating decision, the RO denied service 
connection for defective hearing; the veteran was notified of 
this decision by letter dated April 20, 1970.

2.  The April 1970 rating decision denial of service 
connection for defective hearing was adequately supported by 
the evidence then of record and was not clearly and 
unmistakably erroneous.

3.  The veteran did not enter a notice of disagreement with 
the April 1970 decision within one year of the April 20, 1970 
notice of the decision.  

4.  The veteran's claim to reopen service connection for 
bilateral hearing loss was received at the RO on October 8, 
2003.  That is the earliest possible date for the grant of 
service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an effective date for the grant of service 
connection for bilateral hearing loss earlier than October 8, 
2003, the date the veteran applied to reopen his claim for 
service connection, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 5110, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.105, 3.156, 3.159, 3.400, 20.1103 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A March 2005 VA notice and duty to assist letter satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letter informed the appellant of what 
evidence was needed to establish an earlier effective date 
for the grant of service connection for bilateral hearing 
loss, including on the basis of reopened claims, of what VA 
would do or had done, and what evidence the appellant should 
provide, informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertained to the claim.  A VA 
notice and duty to assist letter dated in April 2006 further 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as this letter informed the appellant of 
what evidence was needed to establish the benefit of an 
earlier effective date, and asked the veteran to give VA any 
evidence or information that he had that pertained to an 
earlier effective date.  In an April 2006 response, the 
veteran indicated that he had no other information or 
evidence to give VA to substantiate his claim.  Again in an 
April 2007 response, the veteran indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Where 
the law is dispositive, the claim must be denied due to a 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including personal hearing testimony before the RO and the 
undersigned Veterans' Law Judge.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Effective Date for Service Connection for Bilateral Hearing 
Loss

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006).

In the present case, in January 1970, the veteran filed a 
claim for service connection for hearing loss.  In a letter 
decision in April 1970, the RO denied the veteran's claim for 
service connection for defective hearing.  Notice of this 
decision was mailed to the veteran on April 20, 1970.  
Consequently, the April 1970 decision to deny service 
connection for bilateral hearing loss became a final rating 
decision.  38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 20.1103.  

Through his representative, the veteran contends that the 
April 1970 decision denying service connection for hearing 
loss was clearly and unmistakably erroneous because the 
veteran did not receive notice of the scheduled VA 
examination (March 24, 1970), and that the evidence that was 
of record at the time of the April 1970 denial was sufficient 
to grant service connection for bilateral hearing loss.  
Pursuant to 38 C.F.R. § 3.104(a) (2006), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
VA has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  See also Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

With regard to the CUE contentions, the Board has considered 
the veteran's written statements and testimony to the effect 
that he did not receive notice of the VA audiological and ENT 
examination that was scheduled for March 24, 1970.  The 
claims file reflects notation of a failure to report for the 
VA examination.  While a copy of the notification letter is 
not on file, there is a presumption of regularity under which 
it is presumed that Government officials have properly 
discharged their official duties.  United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted by clear evidence to the contrary.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999); Mindenhall v. Brown, 7 
Vet. App. 217, 274 (1994).  Thus, there is a rebuttable 
presumption that VA properly discharged its official duties 
with respect to the veteran's claim, including sending an 
appropriate notification letter regarding the scheduled 
examination.  The veteran's current statement that he did not 
receive the letter, alone, is not the type of clear evidence 
to the contrary that would be sufficient to rebut the 
presumption of regularity.  Schoolman, at 311.  There is no 
evidence that the letter was returned as undeliverable. There 
is no evidence of record that the letter notifying the 
veteran was not mailed or that it was returned, that would 
rebut the presumption of regularity.  Thus the presumption of 
regularity that the notification letter informing the veteran 
of the scheduled examination was mailed and delivered has not 
been overcome. 

In any event, there is evidence that he was informed of the 
denial of his claim in 1970 and he failed to express 
disagreement with that decision. Based on these facts, and 
even if he did not receive the letter to report for 
examination, the Board cannot conclude that the regional 
office committed CUE.  

With regard to the representative's argument that the 
evidence that was of record at the time of the April 1970 
decision was sufficient to grant service connection for 
bilateral hearing loss, the Board agrees that such service 
medical record evidence that was of record showed current 
hearing loss disability that was incurred in service; 
however, the basis of the April 1970 denial of service 
connection was not on the merits of the evidence, but was on 
the basis that the veteran failed to report for the VA 
examination.  The regulations extant at the time of the April 
1970 denial included 38 C.F.R. § 3.158 (1970), which provided 
that where evidence requested in an original compensation 
claim is not furnished within one year after the date of the 
request, the claim was to be considered abandoned.  The 
regulations extant at the time of the April 1970 denial also 
included 38 C.F.R. § 3.655 (1970), which provided that 
failure to report for a VA examination for compensation 
purposes would result in discontinuance of the claim.  
Because the RO adjudicator's application of 38 C.F.R. § 3.158 
and 38 C.F.R. § 3.655 in effect at the time of the April 1970 
denial was the basis for denial of the claim, although there 
was evidence of record at the time of the April 1970 decision 
that could have been sufficient to grant service connection 
for bilateral hearing loss, a grant of service connection for 
bilateral hearing loss was not the manifest outcome required 
to which reasonable minds could differ.  Because there was a 
basis in the evidence of record at the time of the April 1970 
decision to deny the veteran's claim for service connection 
for bilateral hearing loss (defective hearing), the Board 
finds that the April 1970 rating decision was adequately 
supported by the evidence then of record and was not clearly 
and unmistakably erroneous.  

With regard to the veteran's assertion that he did not 
receive a written notification of the April 1970 decision to 
deny compensation, the April 1970 letter to the veteran is 
date stamped as having been mailed on April 20, 1970.  
Although the veteran was not notified that he had one year 
from April 1970 to indicate a willingness to appear for a VA 
examination, or that he had one year to appeal the April 1970 
denial decision, he was placed on notice by the April 1970 
decision that the compensation claim had been denied, that no 
further action would be taken by VA, and he needed to take 
action (indicate a willingness to appear for a VA 
examination) to continue the claim for compensation for 
bilateral hearing loss.  The veteran's general assertions 
made during the current appeal that he did not receive this 
April 20, 1970 letter denial are insufficient to overcome the 
presumption of administrative regularity.  In this case, 
there is no indication or evidence of irregularity in the 
mailing of the April 1970 letter decision denying service 
connection for hearing loss.  See Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  For this reason, the Board finds that the veteran is 
presumed to have received notice of the April 1970 decision 
that his claim had been denied, to have received notice of 
the basis of denial of his claim, and was on notice that he 
needed to notify VA of his willingness to report for a VA 
examination.  The record does not show that the veteran 
responded, indicated a willingness to appear for another VA 
examination, or otherwise expressed disagreement with April 
1970 denial of compensation (service connection for bilateral 
defective hearing).  

It was not until October 8, 2003, almost 33 years later, that 
the veteran filed a claim to reopen the issue service 
connection for bilateral hearing loss.  In the March 2004 
rating decision on appeal, the RO reopened the veteran's 
claim, granted service connection for bilateral hearing loss, 
and assigned the effective date for service connection of 
October 8, 2003, the date of receipt of the veteran's claim 
to reopen service connection for bilateral hearing loss.  As 
noted above, that's the earliest possible date for the grant 
of service connection.

For these reasons, the Board finds that the proper effective 
date for the reopened claim was the date of receipt of the 
claim to reopen on October 8, 2003, and that an effective 
date for the grant of service connection for bilateral 
hearing loss earlier than October 8, 2003 is not warranted. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Court has held 
that, in cases such as these, where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to October 8, 2003 for the grant of 
service connection for bilateral hearing loss is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


